Citation Nr: 0937136	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-25 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from September 1956 
to September 1960.

This appeal to the Board of Veterans' Appeals (Board) is from 
January and June 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination for a nexus opinion when there 
is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2008).   



For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.  

Audiometric testing during the Veteran's August 1960 military 
separation examination revealed the following pure tone 
threshold levels, in decibels, in the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)
--
--
LEFT
0 (15)
5 (15)
15 (25)
--
--

Whispered voice testing was 15/15, bilaterally, so normal.  
The results of the audiometric testing, more comprehensive, 
indicate there was some hearing loss in the left ear at 2,000 
Hertz during that exit examination - albeit apparently 
only minimal.  The threshold for normal hearing is from zero 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993) (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  



In Hensley, the Court held that, even though disabling 
hearing loss - that is, according to the requirements of 
38 C.F.R. § 3.385 - may not have been demonstrated at time of 
separation from service, a Veteran may still establish his 
entitlement to service connection for a current hearing loss 
disability by showing he now satisfies the threshold minimum 
requirements of § 3.385 and by submitting evidence that his 
current disability is related to his military service.  See 
also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Here, the Veteran was afforded a VA audiometric evaluation in 
January 2006.  His pure tone threshold levels, in decibels, 
at the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
60
90
85
LEFT
15
5
65
90
95

He had an average puretone threshold loss of 60 decibels in 
his right ear, and for his left ear it was 63.75 decibels.  
On his Maryland CNC Word List test, he scored 84% for his 
right ear and 80% for his left ear.

Thus, the results of that January 2006 VA audiometric 
evaluation show the Veteran has sufficient hearing loss in 
each ear according to 38 C.F.R. § 3.385 to be considered a 
disability by VA standards.  Additionally, the VA examiner 
determined the Veteran also has current disability from 
tinnitus.

Other records dated in January and April 2005, including from 
a certified audiologist at the Physicians Hearing Center, 
also confirm the Veteran has severe, high frequency, 
sensorineural hearing loss.



So the determinative issue is whether the Veteran's bilateral 
hearing loss and tinnitus are attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or a 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

The Board sees the RO made several attempts to obtain the 
Veteran's service treatment records (STRs) from the National 
Personnel Records Center (NPRC), a military records 
repository.  The NPRC responded that, after several searches, 
the records were unavailable.  In this circumstance, the 
Court has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its 
decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

But missing STRs, while indeed unfortunate, do not obviate 
the need for the Veteran to have medical nexus evidence 
supporting his claims - to etiologically link his currently 
alleged disabilities to his military service.  See Milostan 
v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  See, too, 
Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  That is to say, there is no 
reverse presumption for granting the claims.



The January 2006 VA audiometric examiner was unable to 
independently review the claims file for the Veteran's 
pertinent medical and other history, including presumably the 
report of his August 1960 military separation examination.  
She also did not review the other evidence the Veteran had 
submitted personally , including his DD Form 214 listing his 
military occupational specialty (MOS) as Aircraft and Missile 
Repairman, the January and April 2005 private audiologist's 
reports, a November 2005 buddy statement, and the Veteran's 
lay statements of continuity of symptoms since service.  
Consequently, the January 2006 VA audiometric examiner 
acknowledged that, without this opportunity to review and 
consider the Veteran's STRs and this other relevant evidence, 
she was unable to determine the etiology of his bilateral 
tinnitus and hearing loss without resorting to mere 
speculation, which is an insufficient basis to grant the 
claims.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that service connection may not be based on resort 
to speculation or remote possibility).  See also Bloom v. 
West, 13 Vet. App. 185, 187 (1999) (a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

Therefore, another medical opinion, with the benefit of 
reviewing and considering this additional evidence, is needed 
to determine the etiology of the Veteran's current bilateral 
tinnitus and hearing loss.  The Board needs this opinion to 
fairly decide his claims.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
examination to obtain a medical opinion 
indicating whether it is at least 
as likely as not (i.e., 50 percent or more 
probable) that his current bilateral 
hearing loss and tinnitus are attributable 
to his military service - and, in 
particular, to the type of noise exposure 
claimed.

Prior to providing this opinion, the 
examiner must review the relevant evidence 
in the claims file - especially the 
Veteran's DD Form 214 listing his MOS as 
Aircraft and Missile Repairman, the report 
of his August 1960 military separation 
examination showing some relatively 
minimal hearing loss in his left ear at 
2,000 Hertz (when converted from ASA to 
ISO-ANSI standards), the November 2005 
buddy statement, the January and April 
2005 private audiologist's reports, and 
the Veteran's personal lay statements of 
continuity of symptoms since service.  The 
examiner must also consider the effect of 
any additional noise exposure either prior 
to or since the Veteran's discharge from 
service.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

Advise the Veteran that failure to report 
for this scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.



2.  Then readjudicate the Veteran's claims 
in light of any additional evidence.  If 
the claims are not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of the claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




